IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00316-CR

                       EX PARTE JAMES KEVIN KELCH


                          From the 249th District Court
                             Johnson County, Texas
                            Trial Court No. F33975-C


                          MEMORANDUM OPINION


      James Kelch appeals from the denial of an application for a writ of habeas corpus

that challenged the extension of his deferred adjudication community supervision for a

period of five years. TEX. CODE CRIM. PROC. ANN. art. 11.072; 42.12, § 22A(b) (West 2005;

Supp. 2012). Kelch was originally sentenced to concurrent terms of twelve years in

prison on two counts of aggravated sexual assault of a child and ten years of deferred

adjudication community supervision on an indecency with a child count. The State

filed a motion to extend Kelch's community supervision just prior to the expiration of

the ten years of Kelch's community supervision and the trial court extended Kelch's

community supervision for five years prior to that expiration in an agreed order signed
by Kelch. Kelch filed an application for a writ of habeas corpus in the trial court which

was denied. In that application and in his sole issue before this Court, Kelch complains

that the trial court lacked jurisdiction to extend his community supervision because the

original sentence was unlawful in that the trial court was without authority to sentence

Kelch to community supervision because of the nature of the offense. See TEX. CODE

CRIM. PROC. ANN. art. 42.12, § 3g (West Supp. 2012). Because the trial court did not have

the legal authority to sentence Kelch to community supervision Kelch contends that the

trial court was also without jurisdiction to extend that community supervision.

       The State argues that Kelch was not sentenced to community supervision in

violation of article 42.12, section 3g of the Code of Criminal Procedure but was

sentenced to deferred adjudication community supervision, which may properly be

imposed pursuant to section 5 of article 42.12. Based on our review of the record, we

agree with the State.     Kelch was originally sentenced to deferred adjudication

community supervision, which was not an unlawful sentence.           The probation was

properly extended prior to its expiration. The trial court did not err by denying Kelch's

application for a writ of habeas corpus. We overrule Kelch's sole issue.

Conclusion

       Having found no error, we affirm the judgment of the trial court.




                                         TOM GRAY
                                         Chief Justice
Ex parte Kelch                                                                     Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 10, 2013
Do not publish
[CR25]




Ex parte Kelch                                 Page 3